Citation Nr: 1401183	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to additional accured benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from June 1943 to January 1964.  He died in September 1988.

Following the Veteran's death, his spouse ("widow") applied for, and was awarded, VA survivor benefits.  She subsequently passed away in April 2006.  The appellant in this case is the daughter of the widow and she is seeking to ensure that any accurred benefits due to her mother were appropriately paid.

This appeal comes to the Board of Veterans' Appeal (Board) from a November 2008 administrative determination which found that the widow had been owed $672.00 at the time of her death.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran.  A review of the Virtual VA claims file reveals additional adjudicatory documents, including the November 2008 determination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In a March 2010 substantive appeal, the appellant requested a Board hearing in Washington, D.C.  In December 2013, the Board received notification from the appellant's representative that she now requested that a Board hearing be scheduled at the local RO (Travel Board) rather than a hearing before the Board in Washington, D.C. (Central Office).

Pursuant to 38 C.F.R. § 20.700 (2013), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As the RO schedules Travel Board hearings, a remand of this matter for the requested hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Travel Board hearing in accordance with her request.  The RO should notify the appellant and her representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


